              Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 1 of 25




                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                      Waco Division

QUICK FITTING HOLDING COMPANY, LLC                   )
                                                     )
                  Plaintiff,                         )
                                                     )
v.                                                   )      Civil Action No. 6:21-cv-320
                                                     )
ESSEN TECH CO., LTD.                                 )      JURY TRIAL DEMANDED
                                                     )
                  Defendant.                         )      PATENT CASE


                                          COMPLAINT

         Plaintiff Quick Fitting Holding Company, LLC, by and through undersigned counsel, for

its Complaint against Defendant Essen Tech Co., Ltd. (“Defendant” or “Essen Tech”), alleges as

follows below.

                                        INTRODUCTION

         1.       Quick Fitting Holding Company, LLC (“Quick Fitting”), successor in interest to

Quick Fitting, Inc., is a U.S. company that offers a full range of high-quality push to connect

fittings, valves, supply lines, controls and custom developed solutions that are quick and easy to

use. As part of its business, Quick Fitting designs, develops, and manufactures custom push-fit

OEM products and private label branding solutions. The majority of Quick Fitting’s products are

currently designed, developed, tested, packaged, and shipped from its World Headquarters in

Warwick, Rhode Island. Along with its high-quality products, Quick Fitting has been an

innovator in the industry, developing more push-to-connect patents than any other company in its

market, including 54 U.S. Patents, and dozens of foreign and domestic patents pending.




{QUICFI/00002/00532655}
              Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 2 of 25




                                    NATURE OF THE ACTION

         2.       This is an action for infringement of United States Patent Nos. 8,480,134;

9,322,496; and 10,180,202 (the “Asserted Patents”) under the Patent Act, 35 U.S.C. § 101 et

seq., based on Essen Tech’s unauthorized importation, offer for sale, and sale of certain push-

connect pipe fittings that infringe one or more claims of each of the Asserted Patents owned by

Quick Fitting that are imported and sold to various distributors and/or resellers in the United

States, including this District.

                                           THE PARTIES

         3.       Plaintiff Quick Fitting is a limited liability company organized and existing under

the laws of the State of Delaware with a place of business at 30 Plan Way, Warwick, Rhode

Island 02886. Quick Fitting owns all rights in and to the Asserted Patents. Quick Fitting sells

products throughout the U.S., including in Texas.

         4.       Upon information and belief, Defendant Essen Tech Co., Ltd. (“Essen Tech”) is a

Korean company with a place of business located at 15 Jayumuyeok 2-gil, Gunsan, Jeonbuk,

54001, Republic of Korea.

         5.       Essen Tech regularly conducts business in Texas, including the shipment of

infringing goods into the ports in Texas, and regular sales to and one or more contracts with at

least one distributor or reseller in Texas, RectorSeal, LLC, a Texas limited liability company.

                                          JURISDICTION

         6.       This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

         7.       This Court has subject matter jurisdiction over this action under 28 U.S.C.

§§ 1331 and 1338(a).


{QUICFI/00002/00532655}                        2
              Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 3 of 25




         8.       Quick Fitting conducts business and sells its products in Texas, including in the

Western District of Texas.

         9.       Essen Tech is regularly engaged in business in Texas, including shipping

infringing products directly or indirectly into the Port of Houston that are then sold in Texas,

including in this District and having sold and/or participated in the sale of infringing products to

distributors and/or resellers in Texas, including in this District.

         10.      This Court has personal jurisdiction over Essen Tech because Essen Tech has

established minimum contacts with the forum such that the exercise of personal jurisdiction over

Essen Tech will not offend traditional notions of fair play and substantial justice.

         11.      This Court has personal jurisdiction over Essen Tech because Essen Tech has

knowingly and actively engaged in acts that have infringed and will infringe and/or contribute,

induce, aid, and/or abet the direct infringement of claims of U.S. Patent Nos. 8,480,134;

9,322,496; and 10,180,202, including in Texas and within this District.

         12.      Essen Tech, as an entity foreign to the United States, is subject to venue in any

District. See In re HTC Corp., 889 F.3d 1349, 1354 (Fed. Cir. 2018). Notwithstanding this rule,

venue is also proper in this District pursuant to, at least, 28 U.S.C. §§ 1391(b) & 1391(c),

because Essen Tech has committed acts of infringement in this District.

                                   FACTUAL BACKGROUND

         13.      Established in 2004, Quick Fitting is the industry’s first supplier of repairable

quick connection fittings for industrial, municipal, OEM, and plumbing markets. Quick Fitting’s

diverse products and long-standing relationships with Asian, European and American

engineering and manufacturing groups, as well as its own engineering and testing resources,




{QUICFI/00002/00532655}                        3
             Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 4 of 25




enable Quick Fitting to provide its customers with the most innovative connection technologies

available.

         14.      Quick Fitting’s founders have extensive experience in the industries they serve

and are constantly striving to provide innovative new products, services, and systems to the

plumbing, heating, electrical, wire and cable, and cooling industries. Quick Fitting’s full offering

of connection technology solutions are available through the industry’s distributors in North and

South America.

         15.      Among Quick Fitting’s many product offerings are its Push to Connect Plumbing

Solutions, which include its CopperHead®, ProBite®, COPRO Pure®, and Locjaw® fittings,

among others (collectively, the “Quick Fitting Products”).

         16.      To protect its valuable investment in its intellectual property, Quick Fitting sought

patent protection for its Quick Fitting Products.

         17.      The Quick Fitting Products each embody and practice claims of the Asserted

Patents.

         18.      The Quick Fitting Products are designed, manufactured and sold by Quick Fitting

with packaging, literature and communications marked with indications of Quick Fitting’s

various applicable patents, and/or references to the patent protection, which include one or more

of the Asserted Patents at issue in this case.

                                         THE ’202 PATENT

         19.      United States Patent Number 10,180,202 (“the ’202 Patent), titled “Push-to-

Connect Fitting with Release Assistance Assembly and Device,” was duly and legally issued by

the United States Patent and Trademark Office to Quick Fitting, Inc. on January 15, 2019, and




{QUICFI/00002/00532655}                          4
           Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 5 of 25




names David B. Crompton and Libardo Ochoa Dias as inventors. The entirety of the ’202 Patent

is incorporated here by reference.

         20.      Quick Fitting is the owner by assignment of the entire right, title, and interest in

the ’202 Patent, including the right to sue for and collect past damages. Quick Fitting, Inc.

assigned the ’202 Patent to Plaintiff on December 17, 2020, and such assignment was recorded at

Reel/Frame 054695/0910 on December 18, 2020.

         21.      The ’202 Patent is directed to, among other things, a push-to-connect fitting

release assistance assembly and device that allows for simplified manual operation of a push-to-

connect fitting through a clip device capable of manual fit around a fitting adapted for such use.

         22.      The ’202 Patent is valid and enforceable.

                                         THE ’496 PATENT

         23.      United States Patent Number 9,322,496 (“the ’496 Patent), titled “Push-to-

Connect Fitting with Release Assistance Assembly and Device,” was duly and legally issued by

the United States Patent and Trademark Office to Quick Fitting, Inc. on April 26, 2016, and

names David B. Crompton and Libardo Ochoa Dias as inventors. The entirety of the ’496 Patent

is incorporated here by reference.

         24.      Quick Fitting is the owner by assignment of the entire right, title, and interest in

the ’496 Patent, including the right to sue for and collect past damages. Quick Fitting, Inc.

assigned the ’496 Patent to Plaintiff on December 17, 2020 and such assignment was recorded at

Reel/Frame 054695/0910 on December 18, 2020.

         25.      The ’496 Patent is directed to, among other things, a push-to-connect fitting

release assistance assembly and device that allows for simplified manual operation of a push-to-

connect fitting through a clip device capable of manual fit around a fitting adapted for such use.


{QUICFI/00002/00532655}                        5
           Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 6 of 25




         26.      The ’496 Patent is valid and enforceable.

                                         THE ’134 PATENT

         27.      United States Patent Number 8,480,134 (“the ’134 Patent), titled “Piping Joint

Assembly System and Method with Sealing Ring Stabilizer,” was duly and legally issued by the

United States Patent and Trademark Office on July 9, 2013, and names David B. Crompton and

Libardo Ochoa Dias as the inventors. The entirety of the ’134 Patent is incorporated here by

reference.

         28.      Quick Fitting is the owner by assignment of the entire right, title, and interest in

the ’134 Patent, including the right to sue for and collect past damages. The inventors assigned

their entire right, title and interest in the ’134 Patent to Quick Fitting, Inc. on June 5, 2012. Quick

Fitting, Inc. assigned the ’134 Patent to Plaintiff on December 17, 2020 and such assignment was

recorded at Reel/Frame 054695/0910 on December 18, 2020.

         29.      The ’134 Patent is directed to, among other things, a pipe fitting and associated

piping joint assembly package and method to allow re-use and repair of push-fit, formed piping

elements without damage to the fitting or valve elements or the pipe, and without coining,

gluing, or threaded engagement of the parts.

         30.      The ’134 Patent is valid and enforceable.

                ESSEN TECH’S INFRINGING ACTIVITIES AND PRODUCTS

         31.      Essen Tech manufactures and imports various pipe fitting products, including

“push-to-connect” fittings for connecting pipes. One example of such “push-to-connect” fittings

is the “PRO-Fit Quick Connect” line of fittings imported into the United States by Essen Tech

and offered to U.S. consumers by Essen Tech’s distributor/reseller RectorSeal, including sales to

consumers within the Western District of Texas.


{QUICFI/00002/00532655}                        6
           Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 7 of 25




         32.      Another example of its infringing products is the ZoomLock® PUSH line of

fittings imported into the United States by Essen Tech and offered to U.S. consumers by Essen

Tech’s distributor/reseller Parker Hannifin Corporation (“Parker Hannifin”), including sales to

consumers within the Western District of Texas.

         33.      Another example of its infringing products is the “SB1” line of push-connect

fittings imported into the United States by Essen Tech and sold by, at least, United Refrigeration,

Inc. (“URI”), including in the Western District of Texas.

         34.      Essen Tech manufacturers these and similar pipe fitting products (collectively, the

“Accused Products”) in South Korea, and imports them into the United States where U.S.

distributors/resellers (e.g., RectorSeal, Parker Hannifin, URI, and others) then sell them through

dealers or directly to end-customers.

         35.      Each of the Accused Products directly or indirectly infringe one or more claims of

each of the Asserted Patents.

         36.      Upon information and belief, Essen Tech has been and is inducing infringement

of the Asserted Patents by actively and knowingly inducing others to use, sell, offer for sale, or

import one or more of the Accused Products that embody or use the inventions claimed in the

Asserted Patents.

         37.      At all relevant times, Essen Tech had actual and/or constructive knowledge of the

Asserted Patents.

         38.      Essen Tech induced, at least, its various distributors/retailers to import and/or sell

the Accused Products knowing that such importation and/or sale directly infringed the Asserted

Patents.




{QUICFI/00002/00532655}                         7
           Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 8 of 25




         39.      Essen Tech has known of the existence of the Asserted Patents, and its acts of

infringement have been willful and in disregard for the Asserted Patents, without any reasonable

basis for believing that it had a right to engage in the infringing conduct.

         40.      Essen Tech has had constructive notice of the Asserted Patents by virtue of patent

markings in compliance with 35 U.S.C. § 287 on the Quick Fitting Products.

         41.      On January 18, 2021, Quick Fitting wrote to Essen Tech advising it of the

infringement and inviting a discussion regarding a potential license and settlement.

         42.      On January 25, 2021, Essen Tech’s Director of Business, James Moon, responded

and requested additional information Essen Tech purportedly needed to analyze the matter. On

January 26, 2021, Quick Fitting responded and identified several applicable Quick Fitting

patents, including the Asserted Patents and also identified the infringing products. On January

28, 2021 Essen Tech responded professing again to not understand the infringement allegation

but refusing to meet. Quick Fitting responded and again invited a meeting. Essen Tech did not

respond to that communication.

         43.      Essen Tech has had actual knowledge of the Asserted Patents since at least

January 26, 2021, when Quick Fitting identified the Asserted Patents in a communication to

Essen Tech’s Director of Business, James Moon. Upon information and belief, Essen Tech has

had actual knowledge of the Asserted Patents on or before they began manufacturing infringing

products for import and sale into the United States.

                          COUNT I: INFRINGEMENT OF THE ’202 PATENT

         44.      Quick Fitting repeats and realleges paragraphs 1 through 43 hereof, as if fully set

forth herein.




{QUICFI/00002/00532655}                        8
           Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 9 of 25




         45.      Essen Tech has been and is infringing the ’202 Patent, literally or under the

Doctrine of Equivalents, by selling or offering for sale in the United States, or importing into the

United States, including within this judicial District, the Accused Products, in violation of 35

U.S.C. § 271(a).

         46.      At all relevant times, Essen Tech had actual and/or constructive knowledge of the

’202 Patent.

         47.      As illustrated in the cut-away photograph of one of Essen Tech’s Accused

Products below, Essen Tech’s Accused Products infringe at least claim 1 of the ’202 Patent.

Claim 1 is directed to:

              A fitting, comprising a main body component comprising an interior wall and
         an exterior wall, wherein the interior wall defines a cavity extending axially
         through the main body component, wherein the main body component further
         comprises a first segment having an axially inner portion, an axially intermediate
         portion and an axially outer portion, with the axially inner portion, axially
         intermediate portion and axially outer portion being integrally formed and each
         having a respective interior wall, exterior wall and an interior radius, wherein the
         interior radius of the axially inner portion is smaller than the interior radius of the
         axially intermediate portion, and wherein the interior radius of the axially
         intermediate portion is smaller than the interior radius of the axially outer portion,
         wherein the axially intermediate portion comprises a radial step extending radially
         inwardly such that the axially intermediate portion comprises a first interior wall
         portion and a second interior wall portion separated by the radial step, wherein the
         first interior wall portion and the second interior wall portion have a respective
         interior radius, and wherein the second interior wall portion radius is larger than
         the first interior wall portion radius;
             at least one sealing ring maintained within the first interior wall portion of the
         axially intermediate portion of the main body component;
             a tube support member maintained within the interior wall of the axially outer
         portion of the main body component and the second interior wall portion of the
         axially intermediate portion of the main body component, wherein the tube
         support member has an interior surface;
             a fastening ring maintained within the second interior wall portion of the
         axially intermediate portion of the main body component; and
             a sealing ring support member maintained against the second interior wall
         portion and between the at least one sealing ring and the fastening ring.

{QUICFI/00002/00532655}                        9
          Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 10 of 25




         48.      The Accused Products each constitute a fitting that includes a main body

component that includes an interior wall and an exterior wall. The interior wall defines a cavity

extending axially through the main body component.




         49.      The main body component also includes a first segment having an axially inner

portion, an axially intermediate portion and an axially outer portion that are integrally formed

and each include a respective interior wall, exterior wall, and an interior radius.




{QUICFI/00002/00532655}                      10
          Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 11 of 25




         50.      The interior radius of the axially inner portion is smaller than the interior radius of

the axially intermediate portion.

         51.      The interior radius of the axially intermediate portion is smaller than the interior

radius of the axially outer portion.

         52.      The axially intermediate portion also includes a radial step extending radially

inwardly such that the axially intermediate portion includes a first interior wall portion and a

second interior wall portion separated by the radial step. The first interior wall portion and the

second interior wall portion have a respective interior radius. The second interior wall portion

radius is larger than the first interior wall portion radius.


{QUICFI/00002/00532655}                         11
          Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 12 of 25




         53.      The Accused Product fittings also include at least one sealing ring maintained

within the first interior wall portion of the axially intermediate portion of the main body

component.

         54.      The Accused Product fittings also include a tube support member maintained

within the interior wall of the axially outer portion of the main body component and the second

interior wall portion of the axially intermediate portion of the main body component. The tube

support member also includes an interior surface.

         55.      The Accused Product fittings also include a fastening ring maintained within the

second interior wall portion of the axially intermediate portion of the main body component.




{QUICFI/00002/00532655}                      12
          Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 13 of 25




         56.      The Accused Product fittings also include a sealing ring support member that is

maintained against the second interior wall portion and between the at least one sealing ring and

the fastening ring.




         57.      The Accused Products also infringe additional claims of the ’202 Patent.

         58.      Upon information and belief, Essen Tech has been and is inducing infringement

of the ’202 Patent by actively and knowingly inducing others to sell, offer for sale, or import into

the United States the Accused Products, which embody or use the invention claimed in the ’202

Patent, in violation of 35 U.S.C. § 271(b). More specifically, Essen Tech actively encouraged

the infringement by at least its distributors RectorSeal and Parker Hannifin, knowing that the acts

they induced constituted patent infringement, and Essen Tech’s acts actually resulted in direct

patent infringement.

         59.      Essen Tech’s infringement has been, and continues to be knowing, intentional,

and willful.



{QUICFI/00002/00532655}                       13
          Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 14 of 25




         60.      Essen Tech’s acts of infringement of the ’202 Patent have caused and will

continue to cause Quick Fitting damages for which Quick Fitting is entitled to compensation

pursuant to 35 U.S.C. § 284.

         61.      Essen Tech’s acts of infringement of the ’202 Patent have caused and will

continue to cause Quick Fitting immediate and irreparable harm unless such infringing activities

are enjoined by this Court pursuant to 35 U.S.C. § 283. Quick Fitting has no adequate remedy at

law.

         62.      This case is exceptional and, therefore, Quick Fitting is entitled to an award of

attorney fees pursuant to 35 U.S.C. § 285.

                          COUNT II: INFRINGEMENT OF THE ’496 PATENT

         63.      Quick Fitting repeats and realleges paragraphs 1 through 62 hereof, as if fully set

forth herein.

         64.      Essen Tech has been and is infringing the ’496 Patent, literally or under the

Doctrine of Equivalents, by selling, or offering for sale in the United States, and/or importing

into the United States, including within this judicial District, the Accused Products, in violation

of 35 U.S.C. § 271(a).

         65.      At all relevant times, Essen Tech had actual and/or constructive knowledge of the

’496 Patent.

         66.      As illustrated with reference to the cut-away photographs below of one

representative example of Essen Tech’s Accused Products, a 5/8” brass push-to-connect fitting

manufactured by imported into the United States by Essen Tech, Essen Tech’s Accused Products

infringe at least claim 21 of the ’496 Patent. Claim 21 is directed to:

             A fitting, comprising: a main body component having an interior wall and an
         exterior wall, wherein the interior wall defines a cavity extending axially through

{QUICFI/00002/00532655}                       14
          Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 15 of 25




         the main body component, wherein the main body component includes a first
         segment having an axially inner portion, an axially intermediate portion and an
         axially outer portion, with the axially inner portion, axially intermediate portion
         and axially outer portion being integrally formed and each having a respective
         interior wall, exterior wall, an interior radius and an exterior radius, wherein the
         exterior radius of the axially intermediate portion is larger than the exterior radius
         of the axially inner portion, wherein the exterior radius of the axially outer portion
         is larger than the exterior radius of the axially inner portion and the exterior radius
         of the axially intermediate portion, wherein the interior radius of the axially inner
         portion is smaller than the interior radius of the axially intermediate portion, and
         wherein the interior radius of the axially intermediate portion is smaller than the
         interior radius of the axially outer portion, wherein the axially intermediate
         portion includes a radial step extending radially inwardly such that the axially
         intermediate portion includes a first interior wall portion and a second interior
         wall portion separated by the radial step, and
             further including at least one sealing ring maintained within the first interior
         wall portion of the axially intermediate portion of the main body component, a
         tube support member having a radially interior surface, wherein the tube support
         member is maintained within the interior wall of the axially outer portion of the
         main body component and the second interior wall portion of the axially
         intermediate portion of the main body component, a fastening ring maintained
         within the second interior wall portion of the axially intermediate portion of the
         main body component, and a release pusher slidably maintained against the
         interior surface of the tube support member.
         67.      The Accused Products each constitute a fitting that includes a main body

component having an interior wall and an exterior wall. The interior wall defines a cavity

extending axially through the main body component.




{QUICFI/00002/00532655}                        15
          Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 16 of 25




         68.      The main body component of the Accused Products also includes a first segment

having an axially inner portion, an axially intermediate portion and an axially outer portion, with

the axially inner portion, axially intermediate portion and axially outer portion being integrally

formed, and each having a respective interior wall (identified above), exterior wall (identified

above), an interior radius and an exterior radius.




{QUICFI/00002/00532655}                      16
          Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 17 of 25




         69.      The exterior radius of the axially intermediate portion is larger than the exterior

radius of the axially inner portion.

         70.      The exterior radius of the axially outer portion is larger than the exterior radius of

the axially inner portion and the exterior radius of the axially intermediate portion.

         71.      The interior radius of the axially inner portion is smaller than the interior radius of

the axially intermediate portion.

         72.      The interior radius of the axially intermediate portion is smaller than the interior

radius of the axially outer portion.

         73.      As illustrated below, the axially intermediate portion also includes a radial step

extending radially inwardly such that the axially intermediate portion includes a first interior

wall portion and a second interior wall portion separated by the radial step.

{QUICFI/00002/00532655}                         17
          Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 18 of 25




         74.      The fitting also includes at least one sealing ring maintained within the first

interior wall portion of the axially intermediate portion of the main body component. The fitting

also includes a tube support member having a radially interior surface. The tube support member

is maintained within the interior wall of the axially outer portion of the main body component

and the second interior wall portion of the axially intermediate portion of the main body

component. The fitting also includes a fastening ring maintained within the second interior wall

portion of the axially intermediate portion of the main body component. The fitting also includes

a release pusher slidably maintained against the interior surface of the tube support member.


{QUICFI/00002/00532655}                      18
          Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 19 of 25




         75.      The Accused Products also infringe additional claims of the ’496 Patent.

         76.      Upon information and belief, Essen Tech has been and is inducing infringement

of the ’496 Patent by actively and knowingly inducing others sell, offer for sale, or import the

Accused Products, in violation of 35 U.S.C. § 271(b). More specifically, Essen Tech actively

encouraged the infringement by at least its distributors RectorSeal and Parker Hannifin, knowing

that the acts they induced constituted patent infringement, and Essen Tech’s acts actually

resulted in direct patent infringement.

         77.      Essen Tech’s infringement has been, and continues to be knowing, intentional,

and willful.

         78.      Essen Tech’s acts of infringement of the ’496 Patent have caused and will

continue to cause Quick Fitting damages for which Quick Fitting is entitled to compensation

pursuant to 35 U.S.C. § 284.



{QUICFI/00002/00532655}                       19
          Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 20 of 25




         79.      Essen Tech’s acts of infringement of the ’496 Patent have caused and will

continue to cause Quick Fitting immediate and irreparable harm unless such infringing activities

are enjoined by this Court pursuant to 35 U.S.C. § 283. Quick Fitting has no adequate remedy at

law.

         80.      This case is exceptional and, therefore, Quick Fitting is entitled to an award of

attorney fees pursuant to 35 U.S.C. § 285.

                      COUNT III: INFRINGEMENT OF THE ’134 PATENT

         81.      Quick Fitting repeats and realleges paragraphs 1 through 80 hereof, as if fully set

forth herein.

         82.      Essen Tech has been and is infringing the ’134 Patent, literally or under the

Doctrine of Equivalents, by selling, or offering for sale in the United States, or importing into the

United States, including within this District, the Accused Products, in violation of 35 U.S.C.

§ 271(a).

         83.      At all relevant times, Essen Tech had actual and/or constructive knowledge of the

’134 Patent.

         84.      As illustrated in the cut-away photographs above, Essen Tech’s Accused Products

infringe at least claim 1 of the ’134 Patent. Claim 1 is directed to:

               A pipe fitting assembly, comprising:
               a housing divider element;
              a fitting having an inner wall defining a cavity for receiving a piping element, the
         fitting inner wall and the housing divider element defining first and second radial housing
         elements;
            at least one sealing ring maintained within the first radial housing element and
         cooperatively engaging the housing divider element;
             a sealing ring stabilizer element maintained within the first radial housing element
         axially inwardly of, and cooperatively engaging, the at least one sealing ring, wherein the
         sealing ring stabilizer element includes a curved sealing ring engaging surface; and

{QUICFI/00002/00532655}                       20
          Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 21 of 25




             a fastening ring having a plurality of teeth angled inwardly from and along the
         circumference of the ring, the fastening ring maintained within the second radial housing
         element.
         85.      The Accused Products each constitute a pipe fitting assembly that includes a

fitting having an inner wall defining a cavity for receiving a piping element. The fitting inner

wall and a housing divider element define first and second radial housing elements.

         86.      The Accused Products also include at least one sealing ring maintained within the

first radial housing element. The at least one sealing ring cooperatively engages the housing

divider element.

         87.      The Accused Products also include a sealing ring stabilizer element, which is

maintained within the first radial housing element axially inwardly of, and cooperatively

engaging, the at least one sealing ring. The sealing ring stabilizer element also includes a curved

sealing ring engaging surface.

         88.      The Accused Products also include a fastening ring having a plurality of teeth

angled inwardly from and along the circumference of the ring, the fastening ring maintained

within the second radial housing element.

         89.      The Accused Products also infringe additional claims of the ’134 Patent.

         90.      Upon information and belief, Essen Tech has been and is inducing infringement

of the ’134 Patent by actively and knowingly inducing others sell, offer for sale, or import the

Accused Products, in violation of 35 U.S.C. § 271(b). More specifically, Essen Tech actively

encouraged the infringement by at least its distributors RectorSeal and Parker Hannifin, knowing

that the acts they induced constituted patent infringement, and Essen Tech’s acts actually

resulted in direct patent infringement.

         91.      Essen Tech has also been and is infringing the ’134 Patent, literally or under the

Doctrine of Equivalents, by importing into the United States and/or selling or causing to be sold

{QUICFI/00002/00532655}                       21
           Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 22 of 25




within the United States the Accused Products, which are made by a process patented in the

United States, in violation of 35 U.S.C. § 271(g).

         92.      The Accused Products are manufactured by Essen Tech using the steps of the

method of at least claim 12 of the ’134 Patent. Claim 12 of the ’134 Patent is directed to:

               A method for assembling a pipe joint assembly, comprising the steps of:
               providing a housing divider element;
             providing a fitting having an inner wall defining a cavity for receiving a piping
         element, the fitting inner wall and the housing divider element defining first and second
         radial housing elements;
             inserting a sealing ring stabilizer element into the first radial housing element,
         wherein the sealing ring stabilizer element includes a curved sealing ring engaging
         surface;
             inserting at least one sealing ring into the first radial housing element such that the at
         least one sealing ring cooperatively engages the housing divider element and the sealing
         ring stabilizer element; and
               inserting a fastening ring into the second radial housing element.
         93.      To manufacture the Accused Products, as illustrated for example in the

photographs included hereinabove, Essen Tech must provide a housing divider element and a

fitting having an inner wall defining a cavity for receiving a piping element. The fitting inner

wall and the housing divider element define first and second radial housing elements.

         94.      Essen Tech then inserts a sealing ring stabilizer element into the first radial

housing element. The sealing ring stabilizer element includes a curved sealing ring engaging

surface.

         95.      Essen Tech must then insert at least one sealing ring in to the first radial housing

element such that the at least one sealing ring cooperatively engages the housing divider element

and the sealing ring stabilizer element.

         96.      Essen Tech then inserts a fasting ring into the second radial housing element.




{QUICFI/00002/00532655}                         22
          Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 23 of 25




         97.      Essen Tech’s infringement has been, and continues to be knowing, intentional,

and willful.

         98.      Essen Tech’s acts of infringement of the ’134 Patent have caused and will

continue to cause Quick Fitting damages for which Quick Fitting is entitled to compensation

pursuant to 35 U.S.C. § 284.

         99.      Essen Tech’s acts of infringement of the ’134 Patent have caused and will

continue to cause Quick Fitting immediate and irreparable harm unless such infringing activities

are enjoined by this Court pursuant to 35 U.S.C. § 283. Quick Fitting has no adequate remedy at

law.

         100.     This case is exceptional and, therefore, Quick Fitting is entitled to an award of

attorney fees pursuant to 35 U.S.C. § 285.

                                   DEMAND FOR JURY TRIAL

         101.     Quick Fitting demands a trial by jury on all issues triable by jury.

                                       PRAYER FOR RELIEF

         WHEREFORE, Quick Fitting requests judgment against Essen Tech as follows:

         A.       Adjudging that Essen Tech has infringed and/or actively induced infringement of

one or more of the Asserted Patents, in violation of one or more sub-sections of 35 U.S.C. § 271;

         B.       Granting an injunction permanently enjoining Essen Tech, its employees, agents,

officers, directors, attorneys, successors, affiliates, subsidiaries, and assigns, and all of those in

active concert and participation with any of the foregoing persons or entities from infringing,

directly or indirectly, the Asserted Patents;




{QUICFI/00002/00532655}                         23
          Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 24 of 25




         C.       Ordering Essen Tech to account and pay damages adequate to compensate Quick

Fitting for Essen Tech’s infringement of the Asserted Patents, including pre-judgment and post-

judgment interest and costs, pursuant to 35 U.S.C. § 284;

         D.       Ordering an accounting for any infringing sales not presented at trial and an

award by the court of additional damages for any such infringing sales.

         E.       Ordering that the damages award be increased up to three times the actual amount

assessed, pursuant to 35 U.S.C. § 284;

         F.       Declaring this case exceptional and awarding Quick Fitting its reasonable attorney

fees, pursuant to 35 U.S.C. § 285;

         G.       Costs and expenses in this action; and

         H.       Awarding such other and further relief as this Court deems just and proper.




{QUICFI/00002/00532655}                       24
          Case 6:21-cv-00320-ADA Document 1 Filed 04/01/21 Page 25 of 25




Dated: April 1, 2021                  Respectfully submitted,

                                       /s/ David N. Deaconson
                                      David N. Deaconson
                                      Texas Card Bar #05673400
                                      Pakis, Giotes, Page & Burleson, P.C.
                                      P.O. Box 58
                                      Waco, TX 76703-0058
                                      (254) 297-7300 Phone
                                      (254) 297-7301 Facsimile
                                      deaconson@pakislaw.com

                                      Robert C. Van Arnam
                                      N.C. State Bar No. 28838
                                      (Pro Hac Pending)
                                      Andrew R. Shores
                                      N.C. State Bar No. 46600
                                      (Pro Hac Pending)
                                      301 Fayetteville Street, Suite 1700
                                      Raleigh, NC 27601
                                      P.O. Box 1000
                                      Raleigh, NC 27602
                                      Telephone: 919-981-4000
                                      Facsimile 919-981-4300
                                      rvanarnam@williamsmullen.com
                                      ashores@williamsmullen.com

                                      Counsel for Plaintiff Quick Fitting Holding
                                      Company, LLC




{QUICFI/00002/00532655}              25
